Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 3 and 5-22 are pending in the present application.
Claims 1, 3 and 5-22 are allowed.

REASONS OF ALLOWANCE:
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been rewritten to include limitations of claims 2 and allowable claim 4 which includes elastically yielding teeth extending from the straight sides of the base section toward the bush section, the elastically yielding teeth being snap-engaged in undercuts of the one of the respective pass-through holes.
Claim 5 has been rewritten in independent form to include all the limitations of original claims 1 and 2, which includes wherein at least one of the arched sides of the base section is provided with at least one longitudinal recess, which extends for at least part of the at least one of the arched sides toward the bush section, further comprising at least one rib provided on an inner face of at least one of the two opposite wings or the segment in proximity of a pass-through hole defined therein, the at least one rib 
Those above identified features have not been found on Buresuto and Havener separately or together, in a manner which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103. The claims are therefore believe to be patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632